UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7580


RICHARD D. MOISE,

                    Plaintiff - Appellant,

             v.

RAYMOND A. HEIN; OFFICE OF PUBLIC DEFENDER; INITIA LETTAU,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:20-cv-02870-RDB)


Submitted: March 23, 2021                                         Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard D. Moise, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard D. Moise appeals the district court’s order dismissing his 42 U.S.C. § 1983

complaint under 28 U.S.C. § 1915(e)(2)(B).           We agree with the district court’s

determination that two of the defendants—Initia Lettau and the Maryland Office of the

Public Defender—were not amenable to suit under § 1983. Regarding Moise’s equal

protection claim against the remaining defendant, Raymond A. Hein, we note that, contrary

to the district court’s suggestion, Moise did attempt to allege membership in a suspect class.

Nevertheless, the court properly dismissed this claim because the class Moise identified—

prisoners—“are not a suspect class.” Wilkins v. Gaddy, 734 F.3d 344, 348 (4th Cir. 2013)

(internal quotation marks omitted).

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2